Title: To Thomas Jefferson from Robert Leslie, 31 July 1801
From: Leslie, Robert
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia July 31st 1801
               
               This will be handed you by Adam Gordon Esqr, a gentleman I have been intimately acquainted with ever Since my return from London. he expects to establish himself at the Natches, in the Messisipi Terretory, and would be hapy in rendering the government any Services in his power, he has been informed that there are appointments shortly to be made in that Territory, for which I have no doubt he will be found quallify’d,
               I am confident that my situation does not, by any means, intitle me, to take the liberty of recommending a Friend to your patronage, but Mr Gordon informs me, that he can refer to Mr Sprigg, member of Congress, to whom he is well known. or to Mr Dent, whome he has no doubt will furnish such recommendations as will be Satesfactory.
               I am Sir with the greates respect. your very Humble Servent
               
                  
                     Robert Leslie
                  
               
            